


Exhibit 10.39

 

ADDENDUM TO CREDIT LINE ACCOUNT APPLICATION AND AGREEMENT

 

This Addendum (this “Addendum”) is attached to, incorporated by reference into
and is fully a part of the Credit Line Account Application and Agreement between
UBS Bank USA (the “Bank”) and Five Star Quality Care, Inc. (the “Borrower”)
dated as of the date hereof (as amended or otherwise modified from time to time,
collectively the “Agreement”). This Addendum and the Agreement shall not become
effective and binding upon the Bank until this Addendum has been executed by the
Borrower and accepted by the Bank at its home office. Any conflict between the
terms of the Agreement and this Addendum shall be resolved in accordance with
the terms of this Addendum. Defined terms used herein to have the respective
meanings set forth in the Agreement unless otherwise defined in this Addendum.

 

A.           The Bank and the Borrower each acknowledge and agree that:

 

1.              “Notwithstanding anything to the contrary in the Agreement, the
liability of Borrower with respect to the payment and performance of all of
Borrower’s obligations under the Agreement, including the Credit Line
Obligations, shall be “non- recourse” to Borrower and Guarantor, and
accordingly, the Bank’s source of satisfaction for the payment and performance
of all such obligations shall be limited to (a) Borrower’s UBS Financial
Services Inc. securities account No. (“Collateral Account”) and the assets and
property held therein, (b) the Bank’s receipt of proceeds and profits from the
Collateral Account and/or the assets and property held therein, and the Bank
shall not seek to procure payment out of any other assets of Borrower, and
(c) any other security or collateral now or hereafter held by the Bank under the
Agreement, and the Bank shall not seek to procure payment out of any other
assets of the Borrower. Notwithstanding the foregoing, it is expressly
understood and agreed that the aforesaid limitation on liability shall in no way
affect or apply to Borrower’s continued liability for: (1) fraud or
misrepresentation made by Borrower under or in connection with the Agreement;
(2) failure to prevent the creation of any liens or encumbrances on the
Collateral Account and/or any asset and property therein, or on any other
collateral under this Agreement; or (3) any and all court costs and actual
attorney fees actually incurred by the Bank in connection with the enforcement
of its rights under the Agreement.

 

Nothing herein shall prohibit the Bank from exercising any and all rights and
remedies available to the Bank under the Agreement, including without limitation
the right to enter a judgment against Borrower to the extent necessary to
exercise its rights and remedies with respect to the Collateral Account, the
assets and property held therein or any other collateral under this Agreement,
or when Borrower remains liable as stated above.”

 

B.             This Addendum may be signed in multiple original counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

[Signature page{s} follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has signed this Addendum pursuant to due
and proper authority as of the date set for below.

 

 

Borrower Name:

 

 

 

By:

/s/ Paul V. Hoagland

 

Name:

Paul V. Hoagland

 

Title:

Treasurer and CFO

 

 

 

 

UBS BANK USA

 

 

 

 

By:

/s/ Jared Cook

 

Name:

Jared Cook

 

Title:

VP UBS Bank USA

 

 

 

 

By:

/s/ Jeff Abbott

 

Name:

Jeff Abbott

 

Title:

AVP UBS Bank USA

 

 

 

 

Date:

1/5/2010

 

 

 

--------------------------------------------------------------------------------
